DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19 in the reply filed on July 25, 2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  incorrect period “.”
Claim 1 recites: “…a light source unit emitting light to the filter. wherein…”  The period “.” Is incorrect in this limitation.  The correct should be a comma “,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “…wherein the second guide includes a pair of second guides...”  There is no mention of a second guide previously in any of the claims which claim 13 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, examiner will interpret claim 13 as reciting: “…wherein a second guide includes a pair of second guides...”
Claims 14-15 are rejected because they depend on rejected claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US Pat. Pub. No. 2015/0064069, hereinafter Yi).
In regards to Claim 1, Yi discloses an air purification module comprising:
a housing (#110, #610) having an interior space defined therein and provided with an air inlet (#112, #612) and an air outlet (#114, #614) (see figures 1, 11A and 11B and paragraphs [0029]-[0030]);
an axial type blowing fan (#130, #620) disposed inside the housing (#110, #610) to force air to flow from the air inlet (#112, #612) to the air outlet (#114, #614) (see figures 1, 11A and 11B and paragraph [0031]);
an air purification unit (#20) disposed on a flow path of the air and purifying the air (see figures 1, 11A and 11B and paragraph [0029]); and
a first guide (#640, #648 fluid control structure) reducing a flow rate of the air between the blowing fan and the air purification unit (see figures 1, 11A and 11B and paragraphs [0032], [0059] and [0087]; Yi discloses a fluid control structure (#640) is disposed between the fan (#620) and the filter unit (#630).  The fluid control structure (#640) can control an air flow between the outlet of the fan (#620) and the filter unit (#630).  The fluid control structure (#640) can be disposed to change the speed, direction, and density of the air flow around the fluid control structure (#640).  In one embodiment, PCB (#648a) is applied as a fluid control structure and is disposed between the fan (#620) and the filter (#630).  The fluid control structure (#648a PCB) comprises through-holes where air flow can pass through.  The other parts of the PCB (#648a) can be used to interfere with the air flow and while the air passes through the PCB (#648a), the flow velocity of the air can be slowed, i.e. reducing a flow rate of the air between the fan and the purification unit, to increase the time during which the air reacts with the filter unit (#630).);
wherein the air purification unit (#20) comprises:
a filter unit (#220, #630) disposed between the blowing fan (#130, #620) and the air outlet (#114) (see figures 1, 11A and 11B and paragraph [0029]); and 
a light source unit (#210, #648C, #648d) emitting light to the filter (#220) (see figures 1, 11A and 11B and paragraphs [0029] and [0087]),
wherein, a first point and a second point are disposed on the flow path and sequentially arranged between the blowing fan and the filter, and the flow rate at the second point is smaller than the flow rate at the first point (see figure 11A below).

    PNG
    media_image1.png
    571
    509
    media_image1.png
    Greyscale

Since the first point is disposed upstream of the fluid control structure (#648 PCB), i.e. first guide, and the second point is disposed downstream of the fluid control structure (#648), it is considered reasonably obvious, absent evidence to the contrary, that the flow rate at the second point is reasonably smaller than the flow rate at the first point, since Yi discloses that the fluid control structure (#648) has parts that interfere with the air flow and while the air passes through the PCB (#648a), and the flow velocity of the air can be slowed to increase the time during which the air reacts with the filter unit (see paragraph [0087]).
In regards to Claim 2, Yi discloses the air purification module as recited in claim 1.  Yi is silent in regards to wherein the air has a flow rate of 3m/s or less while passing through the filter. 
However, Yi clearly shows that the air flow rate is reduced between the fan and the purification unit to increase the time during which the air reacts with the filter unit (see paragraph [0087]).  Therefore, it would have been obvious before the effective filing date of the claimed invention to have optimized the air flow rate to an optimum value such as 3m/s or less while passing through the filter, as Yi clearly shows that the air flow rate is recognized as a result-effective variable which affects the purification efficiency through the filter of the purification unit.
In regards to Claim 3, Yi discloses wherein the filter is a photocatalyst filter (#222) and the light source emits UV light (see paragraphs [0036]-[0037]).
In regards to Claim 4, Yi discloses wherein the first guide (#640) guides the air such that the flow path of the air has a width gradually increasing from the blowing fan to the filter (see figure 11A below).

    PNG
    media_image2.png
    574
    536
    media_image2.png
    Greyscale

In regards to Claim 5, Yi discloses wherein the light source (#210, #648c, #648d) is disposed between the blowing fan (#130, #620) and the filter (#220, #630) (see figures 1 and 11A, and paragraphs [0033] and [0086]).
In regards to Claim 6, Yi discloses wherein the housing (#110) comprises a ceiling and a bottom surface facing each other, and a sidewall connecting the ceiling to the bottom surface (see figure 1); and
the light source unit (#210) is provided to at least one of the ceiling, the bottom surface, or the sidewall. (see figure 1).
In regards to Claim 7, Yi discloses wherein the first guide (#640) comprises a first sub-guide (#641) and a second sub-guide (#643) spaced apart from each other, and a separation distance between the first sub-guide (#641) and the second sub-guide (#643) gradually increases from the blowing fan (#620) to the filter (#630) (see figure 11A and paragraph [0061]).
In regards to Claims 8-9, Yi discloses the air purification module as recited in claim 7.  Although Yi does not explicitly disclose wherein the first sub-guide, the second sub-guide, or both have a curved surface, wherein the first sub-guide, the second sub-guide or both are convex towards an inner surface of the housing, changing the shape of the first and/or second sub-guides to have a curved surface convex towards an inner surface of the housing is a mere engineering design choice in order to obtain a desired end-result, such as for improved air flow movement between the fan and the filter, and is considered prima facie obvious, absent evidence to the criticality or new o unexpected results.   See MPEP 2144.04.
Claims 10, 13-15 and 1819 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Park et al. (US Pat. Pub. No. 2015/0033784, hereinafter Park).
In regards to Claim 10, Yi discloses the air purification module as recited in claim 1.  Yi discloses a ceiling, a bottom surface facing the ceiling and a sidewall connecting the ceiling to the bottom surface (see figure 1).  Yi fails to disclose wherein the ceiling is provided with the air inlet, and the sidewall is provided with the air outlet.
However, Park teaches a storage apparatus having an air purification module capable of efficiently performing sterilization and deodorization functions when storage products requiring freshness are kept in the storage apparatus (see paragraph [0008]). The air purification module (#121) comprises a housing (#30) having an interior space, a ceiling provided an air inlet (#312), a bottom surface facing the ceiling, and a sidewall connecting the ceiling to the bottom surface and provided with an air outlet (#314), an axial type blowing fan (#350) inside the housing, an air purification unit disposed on a flow path of the air and purifying the air, wherein the air purification unit comprises a filter (#330) between the fan and the air outlet (#314), and a light source unit (#320) emitting light to the filter (#330) (see figure 3 below and paragraphs [0031]-[0035]).

    PNG
    media_image3.png
    561
    661
    media_image3.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification module as disclosed by Yi by having the ceiling to be provided with the inlet and the sidewall connecting the ceiling to the bottom surface and provided with the air outlet, as claimed by the applicant, with a reasonable expectation of success, as Park teaches and air purification module  comprising a housing having an interior space, a ceiling provided an air inlet, a bottom surface facing the ceiling, and a sidewall connecting the ceiling to the bottom surface and provided with an air outlet, an axial type blowing fan inside the housing, an air purification unit disposed on a flow path of the air and purifying the air, wherein the air purification unit comprises a filter between the fan and the air outlet and a light source unit emitting light to the filter, thereby obtaining an air purification module capable being disposed within storage apparatuses and is capable of efficiently performing sterilization and deodorization functions when storage products requiring freshness are kept in the storage apparatus (see paragraph [0008]). 
In regards to Claim 13, Yi, in view of Park, discloses the air purification module as recited in claim 10.  Yi discloses wherein the first guide (#640) comprises a first sub-guide (#641) and a second sub-guide (#643) spaced apart from each other, and a separation distance between the first sub-guide (#641) and the second sub-guide (#643) gradually increases from the blowing fan (#620) to the filter (#630) (see figure 11A and paragraph [0061]), wherein a second guide (#642) includes a pair of second guides (#642) separated from each other by a distance corresponding to a width of the blowing fan (#620), the second guides (#642) being connected to the first and second sub-guides, respectively (see figure 11A and paragraph [0061]).
In regards to Claim 14, Yi discloses wherein the first guide (#641) extends in an upward direction (see figure 11A below).

    PNG
    media_image4.png
    560
    492
    media_image4.png
    Greyscale

Although Yi does not explicitly disclose wherein the first guide has the same height as or a greater height than an installation height of the blowing fan, adjusting the first guide to have the same height as or greater height that an installation height of the blowing fan is a mere engineering design choice in order to obtain a desired end-result, such a for improved air flow movement, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See  MPEP 2144.04. 
In regards to Claim 15, Yi, in view of Park, discloses the air purification module as recited in claim 14.  
Although Yi does not explicitly disclose wherein an upper surface of the blowing fan and the first guide contacts the ceiling, adjusting the upper surface of the blower fan and the first guide to contact the ceiling is a mere engineering design choice in order to obtain a desired end-result, such a for improved air flow movement, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See  MPEP 2144.04. 
In regards to Claim 18, Yi discloses further comprising a light source support   supporting the light source (#648c, #648d) and connected to the first guide (#648a) (see paragraphs [0086]-[0087]; Yi discloses the UV LED unit (#648) includes a PCB (#648a) having the UV LEDs (#648c, #648d) mounted on the PCB (#648a) and can be applied as the fluid control structure, i.e. first guide.  Therefore, the UV light source (#648c, #648d) is supported on the PCB (#648a), and hence, the UV light source (#648c, #648d) is connected to the first guide (#648a), i.e. PCB.).
In regards to Claim 19, Yi discloses wherein the first guide is integrally formed with the light source support (see paragraphs [0086]-[0087]; Yi discloses the UV LED unit (#648) includes a PCB (#648a) having the UV LEDs (#648c, #648d) mounted on the PCB (#648a) and can be applied as the fluid control structure, i.e. first guide.  Therefore, the first guide and the light source support are integrally formed.
Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, in view of Park and further in view of Jeong, J. (KR10180004979A-rejection cited and relied on US equivalent Pat. Pub. No. 2019/0134251, hereinafter Jeong).
In regards to Claims 11-12, Yi, in view of Park, discloses the air purification module as recited in claim 10, but fails to disclose wherein a lower surface of the blowing fan is tilted with respect to the bottom surface, and a second guide disposed between the bottom surface and the blowing fan and protruding from the bottom surface at an angle corresponding to an inclination of the blowing fan.
However, Jeong teaches a deodorizing module capable of deodorizing air in a storage room without air loss and exhibits improved deodorization performance (see paragraph [0009]). The deodorizing module (#100) comprises a housing (#110) having an interior, an air inlet (#120) and an air outlet (#160), an axial type blowing fan (#130) inside the housing (#110) to force air to flow from the air inlet (#120) to the air outlet (#160), an air purification unit within the interior of the housing (#110) for purifying the air flowing through the housing, wherein the air purification unit comprises a photocatalyst filter (#150) disposed between the fan (#130) and the air outlet (#160), and a light source module (#140) for emitting light to the filter (#150) (see figures 1-4 and 8 and paragraphs [0055]-[0059]).  A suction guide (#180) is formed at both sides of the air inlet (#120) within the housing and protrudes upward from a lower inner surface of the housing (#110).  The suction guide (#180) serves to guide the air drawn in the fan (#130) through the suction hole (#120) to move to the light source module (#140) (see figures 1-4 and 8 and paragraph [0060]). 
Jeong further teaches wherein the housing (#110, #310) further comprises a ceiling (#315) and a bottom surface (#317) facing the ceiling.  In addition, a fan seating member (#380), i.e. second guide, is disposed in an inclined manner at the suction hole (#120) and the fan (#130) is seated on the fan seating member (#380), i.e. second guide, and hence, a lower surface of the fan (#130) is tilted with respect to the bottom surface (#317) (encompasses the limitation of claim 11).  The fan seating member (#380), i.e. second guide, is disposed between the bottom surface (#317) and the fan (#130) and protrudes from the bottom surface (#317) at an angle corresponding to an inclination of the fan (#130) (encompasses the limitation of claim 12).  Here, the rotation axis of the fan (#130) may be perpendicular to the through-hole of the fan seating member (#380) (see figure 8 below and paragraphs [0085]-[0086]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification module as disclosed by Yi, in view of Park, by having a lower surface of the blowing fan to be tilted with respect to the bottom surface, and a second guide disposed between the bottom surface and the blowing fan and producing from the bottom surface at an angle corresponding to an inclination of the blowing fan, as claimed by the applicant, with a reasonable expectation of success, as Jeong teaches a deodorizing module comprising a housing having a ceiling, a bottom surface facing the ceiling, an interior, an air inlet and an air outlet, an axial type blowing fan inside the housing to force air to flow from the air inlet to the air outlet, an air purification unit within the interior of the housing for purifying the air flowing through the housing, wherein the air purification unit comprises a photocatalyst filter disposed between the fan and the air outlet, a light source module for emitting light to the filter, a suction guide, and a fan seating member disposed in an inclined manner at the air inlet, wherein the fan is seated on the fan seating member whereby, a lower surface of the fan is tilted with respect to the bottom surface, and the fan seating member is disposed between the bottom surface and the fan and protrudes from the bottom surface at an angle corresponding to an inclination of the fan, thereby easily guiding the air drawn by the fan through the air inlet, through the hole of the fan seating member and into the light source module, thereby improving airflow within the housing (see figure 8 below and paragraphs [0085]-[0086]).
In regards to Claim 16, Yi, in view of Park, discloses the air purification module as recited in claim 10, but fails to disclose wherein the blowing fan has a rotational axis tilted with respect to the bottom surface. 
However, Jeong teaches a deodorizing module capable of deodorizing air in a storage room without air loss and exhibits improved deodorization performance (see paragraph [0009]). The deodorizing module (#100) comprises a housing (#110) having an interior, an air inlet (#120) and an air outlet (#160), an axial type blowing fan (#130) inside the housing (#110) to force air to flow from the air inlet (#120) to the air outlet (#160), an air purification unit within the interior of the housing (#110) for purifying the air flowing through the housing, wherein the air purification unit comprises a photocatalyst filter (#150) disposed between the fan (#130) and the air outlet (#160), and a light source module (#140) for emitting light to the filter (#150) (see figures 1-4 and 8 and paragraphs [0055]-[0059]).  A suction guide (#180) is formed at both sides of the air inlet (#120) within the housing and protrudes upward from a lower inner surface of the housing (#110).  The suction guide (#180) serves to guide the air drawn in the fan (#130) through the suction hole (#120) to move to the light source module (#140) (see figures 1-4 and 8 and paragraph [0060]). 
Jeong further teaches wherein the housing (#110, #310) further comprises a ceiling (#315) and a bottom surface (#317) facing the ceiling.  In addition, a fan seating member (#380), i.e. second guide, is disposed in an inclined manner at the suction hole (#120) and the fan (#130) is seated on the fan seating member (#380), i.e. second guide, and hence, a lower surface of the fan (#130) is tilted with respect to the bottom surface (#317). The fan seating member (#380), i.e. second guide, is disposed between the bottom surface (#317) and the fan (#130) and protrudes from the bottom surface (#317) at an angle corresponding to an inclination of the fan (#130).  Here, the rotation axis of the fan (#130) may be perpendicular to the through-hole of the fan seating member (#380).  This is considered equivalent to wherein the blowing fan has a rotational axis tilted with respect to the bottom surface, as claimed by the applicant (see figure 8 below and paragraphs [0085]-[0086]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air purification module as disclosed by Yi, in view of Park, by having the blowing fan to have a rotational axis tilted with respect to the bottom surface, as claimed by the applicant, with a reasonable expectation of success, as Jeong teaches a deodorizing module comprising a housing having a ceiling, a bottom surface facing the ceiling, an interior, an air inlet and an air outlet, an axial type blowing fan inside the housing to force air to flow from the air inlet to the air outlet, an air purification unit within the interior of the housing for purifying the air flowing through the housing, wherein the air purification unit comprises a photocatalyst filter disposed between the fan and the air outlet, a light source module for emitting light to the filter, a suction guide, and a fan seating member disposed in an inclined manner at the air inlet, wherein the fan is seated on the fan seating member whereby, a lower surface of the fan is tilted with respect to the bottom surface and here, the rotation axis of the fan may be perpendicular to the through-hole of the fan seating member, thereby easily guiding the air drawn by the fan through the air inlet, through the hole of the fan seating member and into the light source module, thereby improving airflow within the housing (see figure 8 below and paragraphs [0085]-[0086]).
In regards to Claim 17, Yi discloses wherein the air inlet (#112) has the same diameter as or a larger diameter than a diameter of the blowing fan (#130) (see figure 2 and paragraph [0031]; Yi discloses wherein the fan (#130) includes an inlet (#132) adjacent to and substantially aligned with the air inlet (#112) to expedite the entry of the air into the case.  Therefore, since both inlets (#132) and (#112) are adjacent and substantially aligned, it is considered reasonably obvious that the air inlet (#112) has the same diameter as a diameter of the blowing fan (#132) to expedite the entry of the air into the case.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759